1

2

3

4

5

6

7
                                  UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10   DEBORAH BAREFIELD, as Administrator of                 1:18-cv-00527-LJO-JLT
     the Estate of Thomas W. Hatch,
11                                                          MEMORANDUM DECISION AND
                              Plaintiff,                    ORDER DENYING EX PARTE
12                                                          MOTION FOR RECONSIDERATION
                       v.                                   OF CONSOLIDATION OF CASES
13
     HSBC HOLDINGS PLC; CALIBER HOME                        (ECF No. 79)
14   LOANS, INC.; SUMMIT PROPERTY
     MANAGEMENT, INC., a California
15   Corporation; DOES 1-20, inclusive;
16                            Defendants.
17

18          The Court has received and reviewed Plaintiff’s motion for reconsideration. Not only has

19 Plaintiff not provided any basis for reconsideration, see Local Rule 230(j)(3), but her legal arguments

20 are incorrect as a matter of law. First, her unlawful detainer action was not removed properly. The

21 Local Rules of this District clearly require removed cases to be “initiated pursuant to the CM/ECF

22 procedures in the same fashion as any other civil action.” See Local Rule 101, Definition of “Removed

23 Case.” That did not happen here. Second, as the Court explained, even if removal had been effectuated

24 in a procedurally proper manner, this Court would not have jurisdiction over Plaintiff’s removed

25 unlawful detainer action anyway. This Court cannot entertain her unlawful detainer action here and

                                                        1
1    therefore cannot consolidate it with her pending action before the undersigned. The motion for

2    reconsideration is DENIED. No further motions on this subject will be entertained.

3

4    IT IS SO ORDERED.

5       Dated:    May 3, 2019                               /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                        2
